Cause    No .   PD-D667-14


EX   PARTE                                          §     IN   THE
                                                    §
                                                    §     COURT      OF    CRIMINAL     APPEALS
                                                    §
GEORGE      ROBERT    POWELL,      III              § AUSTIN, TEXAS                 HfrOBV^D M
                                                                                  r ''•'•'OFCRiiW

                                    MOTION    FOR       REHEARING
                                                                                      DEC 31 2014


      NOW COMES George Robert Powell,                      III,      Petitioner,        pro se,       and

files    this Motion         for   Rehearing,           requesting         this   Honorable         Cflurt

to   reconsider       the    denial      of his     Petition         for    Discretionary           Review,

denied on November 19,              2014.         In support of this Motion,                  Petitioner

would    show   the       following:




      The    case    at    bar   focuses     on    the    mechanics         and    implimentation

of   Texas    Rules       of Evidence       Rule    614,       commonly called the            "Witness

Rule"    or "the Rule",            the Texas Code of Criminal Procedure Article

36.03 (Invocation of Rule)                  and the Texas Code of Criminal Procedure

Article 36.06 (Instructed by the Court).



      Petitioner has asserted that proper implimentation of                                     these

procedures, and for a witness to be placed under the Rule, three

separate and         distinct actions have to occur:

1) Invocation of the Rule (Tx.C.C.P. §36.03(a))

2) Admonishment of each witness by the court (Tx.C.C.P. §36.03;('. e))

3) Instruction by the court (Tx.C.C.P. §36.06)




                                            Page    1    of    3
       Petitioner         contends       that    two    vital       functions          must    be       performed

solely by       the Trial Court:            admonishment and instruction.                                Without

proper       admonishment,         a witness       is    not subject             to    the    contempt

power of the court.                Tx.C.C.P.       §36.03(e),            §36.06.            Similarly,

it    is    only the Trial Court that can instruct a witness                                       as    to

who    the witness         can    converse       with,    and about          what.           Id.




       In    the case at         bar,    the State claimed at trial that a violation

of    the    Rule   had    occured.        The    first       reaction       of       the    Trial       Court

was    that a violation            did    not    occur,       because       the witnesses                were

not instructed and admonished by                        the Court.           The State persisted,

despite clear laws,               and after an off-record,                   in chambers discussion

(which now cannot be               reviewed,       violating             Petitioner's          right to

due    process),      the Trial Court issues an "instruction" to the

jury,       claiming the defenses only two witnesses violated the Rule,

when according to            the Trial Court's own admission,                               they had not.



       Petitioner         contends       that    this    was       an    erroneous          impression

by the Trial Court of impropriety on the part of the Defense is

witness, and amounted to an impermissible comment on the credibility

of    the    Defense's      witnesses       by    the    Trial          Court.




       This    Honorable         Court has       not given clear             directions             to    the

lower courts regarding this issue.                            When is       a witness          properly

placed under the Rule?                   If a trialcourt indicates that a witness

has violated a rule of court,                     when they had not,                   is that an

impermissible comment on the credibility of that witness?                                                 Is




                                            Page       2 of    3
the    three step process argued by                      Petitioner as            a matter   of    law,

formalized       by       an    opinion from       this       Honorable      Court?     Petitioner

asserts       that    no       such    clear    direction       exists.




                                        , Prayer for Relief



       WHEREFORE,          PREMISES CONSIDERED,                Petitioner respectfully prays

that    this    Honorable             Court    GRANT    this    Motion      for    Rehearing      and

reconsider his             Petition for          Discretionary            Review.




                                                        Respectfully         submitted,

                                                        George Robert Powell,            III
                                                        Petitioner, pro se




                                 Inmate's       Unsworn       Declaration




       I, George Robert Powell,                   III,    TDCJ #161266B,            being presently

incarcerated          in       the    Huntsville       Unit    of   the    Texas    Department      of

Criminal       Justice          Institutional          Division      in    Walker    County,      Texas

verify and declare under penalty of perjury that the foregoing

statements       are       true       and   correct.




Executed       this,       the        '?*" day of h^CJ^h^^ 201^-
                                                        George      Robert    Powell,    III
                                                        TDC3    #1612668

George Robert Powell,                   III,    TDC3 #1612668
Huntsville       Unit
815    T2th    Street
Huntsville,          TX        77342




                                               Page    3 of    3
                                    Certificate         of   Service



      I certify           that    a true    and    correct     copy   of Petitioner's   Motion
for   Rehearing           was    mailed    to:


      Mr. & Mrs. Paul McWilliams,
      Assistant District Attorneys
      Bell        County District          Attorneys 'Office
      P .   0 .    Box    540
      Belton,        TX     76513

via   U.S.P.S.           First    Class    Mail.

Executed this, the                  ''       day of lc)l£t»-KUsS^            , 2014.


                                                     George Robert Powell,       III
                                                     Petitioner, pro se




                                             Page   1   of 1
:£$*•




                           "35        ^j



4

-J        7 ,aOJ